Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is an examiner’s statement of reasons for allowance:  The prior art of record does not exemplify or fairly teach the claimed invention, including relative amounts of the monomers, photoinitiator and polymerization inhibitor. Additionally, the applicant has evidenced improvements in the diffraction efficiency for the same exposure, which is not taught in the art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Matoba et al. JP 2006-003388 (machine translations attached) teaches in embodiment 1, the acrylic adduct of a diglycidyl ether of 9,9-bis(hydroxyphenyl)fluorene (radically polymerizable compound), 3,4-cyclohexylmethyl-3,4-epoxycyclohexanecarboxylate (cationically polymerizable compound), polymethyl methacrylate (binder), 0.25g of 3,3’,4,4’-tetra(t-butylpropoxycarbonyl) benzophenone (radical photoinitiator),  a sensitizing dye and 0.05 g of 3-butenylthicyclopentadeca   hexafluoroantimonate (cationic thermal initiator) [0065]. This is coated on a glass substrate, a PET film is overcoated, a reflection holograms is recorded and then heated at 100 degrees C for 4 hours [0065]. Example 5 uses a PVAc binder [0069]. Comparative Examples 1 and 3 uses a triphenylsulfonium salt as the cationic initiator and use 
Aoki et al. JP 2004-138686 (machine translation attached describes embodiment 1, which includes 9,9-bis[4-(3-acryloyloxy-2-hydroxy)propoxyphenyl]fluorene (radically polymerizable monomer), ethylene glycol diglycidyl ether (cationically polymerizable monomer), polymethylmethacrylate (binder), 0.25 g of 3,3’,4,4’-tetra(t-butylpropoxycarbonyl) benzophenone, 0.0082 g of a cyanine dye, 0.2 g (5.2 wt%) of triphenyl sulfonium hexafluoroantimonate (MW 499.1 g/mol, 0.0004 mol), [0108]. This was coated to a thickness of 15-20 microns on a glass plate and overcoated with a PET film/sheet. A reflection hologram was 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Martin J Angebranndt whose telephone number is (571)272-1378.  The examiner can normally be reached on 7-3:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on 571-272-1166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 


MARTIN J. ANGEBRANNDT
Primary Examiner
Art Unit 1737



/MARTIN J ANGEBRANNDT/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        March 8, 2022